., 731
                                                                           '-



            OFFICE   OF THE ATTORNEY        GENERAL   OF TEX+
                                  AUSiliU
G-G.-
*--




        mpartmMt or Agrloulttlre
        Aua
          tin, Tour8
                        AttmntlontHr. a


                                                       ooperatiteaa80-
                                                       rm?   And rolatrd

                                                      nlon o? thir Dopart-
        ment upon the QUO                             at84 ha8 boon rrorltsd.




                                            04 to require that the pro-
                                            ah.4 by suoh unployr.8 to
                                                                                C-



                               Dapartmnt would be authorhod to
                               ng oomptmlrr to UN bon4 form8
                           UldfOZ'l8 prOti8iOlU,   AhO, Q].8a8* ad-
                           he mpartn8nt     ~~14 b rl~$hOris~d t0
             roqulro a Oooperatitr   to fUrnl8h thl8 Mputmat
             with l OOPJ of the bon4 or bOn48,

                  *wo are   attaohing h&to     oopirr Or the Statato,
             8180 OOpb8     Oi the By-laW8.    x:n Oa8a jrOUrlD8WOC
             rhouid be In   tha aitimmtite,    we would appreofata it
             tory muoh ii   you rc~l4 4raw a   form to be u8r4 by the
                                                                   732            .




Department   oi   Agriculture,   Fags   f3




     bonding Oompany, in the bond8 furnishsd in the
     above oonneotion.*
            we a.88111118rr0m your Inquiry that you have raf8rWIOe
tO~th8 bonds Of OifiO8r8, rmpiOyee8, and agent8 oi oor9oration8
inoorporatsd Under th8 "CO-OperatiV8 Marketing Aot". Censr-
ally 89eakiILg,an aeeooiatlon may be formed under the Co-oper-
ativr Marketing    hot by fir8 or morr 94r8one engaged in th8
produotlon Of 8@‘iOUltlllYkl    prOdUOt8   01) thr88 Of mOr0 a88OOla-
tlonr to rngagr In any on8 or more 0r the aotlvltle8 898olfie4
in thr hot. Owerally, the organization 18 effected by a group
of prr8On8 or organization oommlttee, who may makr .Iany mluor
oh8ng.r in the organio reatUW8         of the lnoorporation, when au-
thorized by the organization agrrrment, and a mzjorlty of whom
may dstermlne the propriety of oompletlng the organlzatlon, at
b88t where .6here i8 no di88ent Or objeotfon on th8 part Oi the
absentee8. Artlolas or lmorporation are required to be pm-                    '
pared, rubaoribed and aoknowl8dged, and bo filed in aooordanoe
with the eneral oorporation law8 and an a88ooiation whioh
fails to ! noorporate is not entitisd to tha benrfits or the Mar-
keting Aot.     The etatute rurther provide8 for the adoption o?
by-laws, the oalllng of meetinga of mnbers or atookholdare, and
the 8lsotion and removal of offloers and dlreotora.
          Arti    5787, V8rnon18 Annotated Civil 8tatutes, requir-
ing eaoh and all oiiloera, a~ployeee, and agents handling finds
and property of the corporation8 oreatsd undrr the provlefons ot
the Co-operativr Marketing Aot,reada a8 rOilOW8:
          WEeoh and all oftloerts,emplcyees and agenta,
     handling funds or property oi the oorporation oraated
     under the 9rovl8lon8 0r this Aot, pr any property or
     funda of any person plaoed under the oontrol of or In
     the po88eeeion of 8aid oorporation, 8hal1 be requlrad               c-
     to sxaout8 and deliver to the oorporation a bond of
     indemnfty, Indemnifying the oorporation and member8
     against any fraudulent, dirhonest, or unlawful sot on
     the part or suoh ortloers and 8mployeee and other sots
     as povlded by the by-law8 of the aesooiatlon. In
     ease the OiriO8r8 and direotora 0r any oorporation au-
     thorized to be oreatsd under the provi8lonr of thi8
     Aot, 8ha3.1rail to,haV8 6ll OrriOer8, ti91OyOO8 and
     8&9llt8handling 8UOh funds Or property, 8X8OUte the
     bond provided for herein#eaoh and all of said otfi-
     oar8 and direotors shall be personally liable tor'all
     108888 oOOa8icmed by 8UOh failure, and whloh might
     have been reoovsrsd on eaid bondew
                                                               “:   733


Department of AgrlOultura, Vega 8


            It will bo noted that    Artioh  5767, 8upra, rpaoi-
ri0di~    provide8 that all Off~OOr8, amploy       and agantr
handling fund8 or property   of the oorvoratlon era required       to
oxaouta   and deliver to the corporation 8 bbnd of lndrmnlty,
indazmniryl~ the oorporation      and mambar8 aglinrt any fraudu-
lent,   dlrhona8t, or unzawrul act on tha part 0r ruoh OfflOW
8ndlmployaa8~and other aotr a8 provldrd by th@ by-law8         or tha
lrroolation. It 18 apparent that th8 main 9ur9080 0r tha above
rantlcmad rtatutr 18 to protaot or rave from 1088 or damagethe
fund8 or proparty 0r tha~oorpozutlon or 84 prop8rty or fund8
0r any p8rron plaoad UUd8r the oontrol or or in tha p08848810n
at the oorporatlon.    The only purpono ot the above mantlonad
bon4 18 to adequately proteat or 8aV8 irOn 1088 01 dama           thm
rLUid8or property above mentioned, sad If the bond aooompli8ho8
thi8 9Ur9084, the ?Om Of the bond i8 imm.t.rial.
            All pub110 OffiOa8 and OftiOOr8 are 0raatura8    0r law.
The power8 and duties 0r pub110 orflaarr are dotin. and lfaitad
by law. By being darfna4 and ltiftad by law, we me.n that the
act of a pub110 orfloar mU8t be expressly authorized by law or
Implied thar4from. (22 Rawle C. I..,pagr 555, S8Otlon 114.) St
r0ii0rr8 that-the Department 0r AgrIoultura m8y m.ka only 8UOh
raqulramant8 and damand8 a8 they are authorized by law to make.
(It. Cavalry Club 1no. v, Sheppard, 83 S. W. l?d)660.) After
a 0.rarul 8aaroh of thr pertinent 8tatutr8 ro atlva to the ~ua8-
tionr hare involved,   we era unable to find any rtatuta that au-
thOriz88 the Department 0r Agriculture to require     that the pro-
Ti8iOn8 Of the bon48 turn18h.d by the oifiOar8, .El910)'..8    and
agent8 of tha alrsooiatlonrlnoorporatad under the Co-oparatlva
Markatln AOt to br UnitOr&      HaitbmZ do we iin4 any authority
.uthorlzfng the Dapartrant of Agrloultura to rrquira      the bond-
fO&OBl~ll1.8    to U8. bond fOrpl8Oarryiw 8UOh Uniform QrOvi-
         It 18 our further opinion th8t the Department 0r Aid-
oultuia 18 not 8UthOrl88d to roquira any a88ooIatlon fnoorpor-          ,,
atad under th8 abotr mentioned Aot to f'urnirhthe drpartmant
with a aopy oi the bond or bon48 raquirad by Artiola 6757, rupn.
           mu8ting   that the roragoi~   ruiiy anaware your in-
quiry, (10 err
                                             TOW8    t.m   tlWlr

   APPROVED==   27, lg40                 ATTORWBY   OEWBRAL 01 TKXAS




AWIBBB